Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 04/21/2021, in which:claims 1, 6, 8 are amended; and the rejections of the claims are traversed. Claims 1-15 are currently pending and an Office Action on the merits follows. 


II. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katougi et al. US 20170316754 in view of Rykowski US 8836797 and further in view of Rykowski US 20040246274 hereinafter “Ryko”.

 electronic device (see fig 1 para 0051 para 0064 system control device 40 can be a personal computer) comprising: 
a communication unit (see fig 1 Para 0065-0066 where system control device is connected to and  communicates with both display device  10 and measuring device  50 para 0064 general purpose personal computer controls display device and measuring device ); 
a storage (Para 0064 storage unit) configured to store a plurality of images obtained by dividing a display panel of display apparatus into a plurality of display modules (fig 18 [0171] display devices 10 [0192] multi display 1000 formed of display devices 10) capturing a plurality of display modules (Para 0011 0075 plurality of display devices Para 0109 display device that constitutes a multi display comprising a plurality of display devices. Also see fig 13 para 0031 see fig 18 multi-display) disposed in a display panel of a display apparatus which displays a predetermined image (Para 0066-0067 test image displayed on display and then measured by measurement device and the results are then stored in the system control device 40. Para 0067 image capturing, transmission, storing, and test image switching is done repeatedly until series of operation is completed); and 
a processor (Para 0064 PC includes a processor) configured to: 
obtain a target value (para 0073 referenced data stored in in advance or Para 0076 various methods are used for calculating reference values from measurement data. for example average of measured values of pixels included in a center portion of the display (a portion that includes the center pixel and that covers 20% of the entire display area  may be use as a reference, the average of measured values of pixels at a plurality of predetermined points maybe use as references value or the maximum value, minimum value or the average of measured values of all pixels may be used as the reference value) based on at least one of brightness and color of each of a plurality of sub-pixels constituting the display module (see Para 0075 plurality of display devices 0076 color target values Para 0102 para 0112 user selects among 3 different modes which determine the target values of the pixels fig 11-13, para 0113-0116 describe the three different modes. Also see fig 17. Note: the term “based on” does not limit target to be obtained from the entire display panel because a display module is part of the entire panel), 
identify an image from among the plurality of images ([0173] test images which displayed on display 10 is captured and measured) based on a predetermined condition ([0173] test images have different colors), the image corresponding to a display module from among the plurality of display modules ([0173] display device 10 display test images and causes measuring device 50 to measure the colors of the displayed images)
obtain a correction coefficient for correcting at least one of the brightness and color of each of the plurality of sub-pixels corresponding to the plurality of displays modules to the target value, wherein all of the plurality of sub-pixels constituting the display panel are corrected by the correction coefficient (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values.  Para 0086-0088 which describe how the values and coefficient are calculated. Para 0102 perform color unevenness correction process so that the degree of color unevenness correction process so that the degree of associated luminance unevenness suppression of the entire display screen changes in accordance with the mode Para 0105 luminance of entire display screen is decreased. Para 0119 uniformly shifting all pixels to a lower value.), and
 control the communication unit to transmit the calculated correction coefficient to the display apparatus (0058 controller control the display unit to display an image that has been processed by image data processing unit and by the unevenness correction unit on the display unit. Para 102 105 107). 

In the Katougi reference however the calculation are done in the processor of the display and not the processor of the electronic device (PC). 
 (fig 1 col. 3 lines 35-59 lines  60-64 correction factors are supplied to the firmware or software controlling the display. Col. 4 lines 13-25 indicates that in this type of system various component can be further divided into subcomponent or various component and function may be combined and integrated).

Katougi contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Rykowski contains a "comparable" device/method of system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Rykowski could have been applied in the same way to the "base" device/method of Katougi and the results would have been predictable and resulted in a processor in the computing device that performs color and brightness image processing rather than the display processor. Furthermore, both Katougi and Rykowski use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.



Katougi as modified by Rykowski do not explicitly disclose sequentially capture. 
Ryko however discloses sequentially capture ([0027] images of all modules 40a-40e can be captured at once or can be captured sequentially).
Katougi as modified by Rykowski contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Ryko contains a "comparable" device/method of system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Ryko could have been applied in the same way to the "base" device/method of Katougi as modified by Rykowski and the results would have been predictable and resulted in sequentially capture. Furthermore, both Katougi as modified by Rykowski and Ryko use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Katougi as modified by Rykowski and Ryko discloses the electronic device of claim 1, wherein the processor is further configured to calculate a representative value with respect to at least one from among brightness and color of each of the plurality of sub-pixels, and calculate the target value based on the calculated representative value (Katougi Para 0076 average value is the representative value and is used to calculate the references value which, in this case, is target value).

Consider claim 3. Katougi as modified by Rykowski and Ryko discloses the electronic device of claim 2, further comprising: 
an inputter configured to receive a user command, wherein the processor is further configured to set the target value based on a value inputted through the inputter and the representative value (Katougi para 0012 setting one of the three modes in accordance with an instruction input by the user Para 0156-158 fig 17A level setting UI for inputting and adjustment level between 0 and 1. Para 0159 fig 17B).

Consider claim 4. Katougi as modified by Rykowski and Ryko discloses the electronic device of claim 1, wherein the image is an image which captures at least one from among the brightness and color of a plurality of sub-pixels constituting the display panel through a colorimeter (Katougi para 0062 colorimeter. Also see Rykowski Col. 3 lines37-38).

Consider claim 5. Katougi as modified by Rykowski and Ryko discloses the electronic device of claim 1, wherein the display module is implemented as a light emitting diode (LED) module including at least one LED element or an LED cabinet connected with a plurality of LED modules (Katougi fig 9 Para  0105 display LED backlight).

Claim 8 is rejected for similar reasons to claim 1.
Claim 9 is rejected for similar reasons to claim 2.
Claim 10 is rejected for similar reasons to claim 3.
Claim 11 is rejected for similar reasons to claim 4.
Claim 12 is rejected for similar reasons to claim 5.

Consider claim 13. Katougi as modified by Rykowski and Ryko discloses the electronic device of claim 1, wherein the correction coefficient unifies the brightness and color among each of the display modules for uniformity of the brightness and the color among the plurality of display modules (Katougi abstract luminance unevenness correction and color unevenness correction, Para 0106 0135 eliminating. luminance unevenness and making the entire display screen uniform Para 0114 color unevenness is corrected).

Claim 15 is rejected for similar reasons to claim 13.

2.	Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katougi et al. US 20170316754 in view of Lee et al. 20160163246 and further in view of Ryko.

Consider claim 6.Katougi discloses a display apparatus (see fig 1 para 0051 display unit para 0060 LCD) comprising: 
a display panel including a plurality of display modules (Para 0011 0075 plurality of display devices Para 0109 display device that constitutes a multi display comprising a plurality of display devices. Also see fig 13 para 0031 see fig 18 multi-display) each of which is composed of a plurality of sub-pixels (Para 0105 LED backlight fig 9 para 0060LCD para 0066 displayed pixels); 
a storage (fig 1 storage 26 para 0054) configured to store a correction coefficient with respect to at least one from among the brightness and color of a plurality of sub-pixels constituting the display panel (Para 0057 color unevenness correct table stored in the storage unit 26); and 
a processor (see fig 1 control unit 25) configured to correct at least one from among the brightness and color of the plurality of the sub-pixels based on the correction coefficient (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated), wherein all of the plurality of subpixels constituting the display panel are corrected by the correction coefficient ( Para 0102 perform color unevenness correction process so that the degree of color unevenness correction process so that the degree of associated luminance unevenness suppression of the entire display screen changes in accordance with the mode Para 0105 luminance of entire display screen is decreased. Para 0119 uniformly shifting all pixels to a lower value.),
wherein the correction coefficient is a target value calculated based on an image from among plurality of images obtained by capturing each of the plurality of display modules ([0173] test images Para 0066-0067 test image displayed on display and then measured by measurement device and the results are then stored in the system control device 40. Para 0067 image capturing, transmission, storing, and test image switching is done repeatedly until series of operation is completed) the image corresponding to a display module from among the plurality of display modules (fig 18 [0171] display devices 10 [0192] multi display 1000 formed of display devices 10 [0173] test images displayed on display module)
and wherein the target value is a value for correcting at least one from among the brightness and color of the plurality of sub-pixels (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated) and corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images (Para 0076 various methods are used for calculating reference values from measurement data. for example, minimum value or the average of measured values of all pixels may be used as the reference value).

Katougi does not disclose corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images. 

Lee however discloses corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images (Para 0031 compensating brightness or color. In this embodiment, the minimum 284.47) in all the pixel values of the image 32 is used as the target value).
Katougi contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Lee contains a "comparable" device/method of system including a display, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Katougi and the results would have been predictable and resulted corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images. Furthermore, both Katougi and Lee use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Katougi as modified by Lee do not explicitly disclose sequentially capturing.
Ryko however discloses sequentially capturing ([0027] images of all modules 40a-40e can be captured at once or can be captured sequentially).

Katougi as modified by Lee contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Ryko contains a "comparable" device/method of system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Ryko could have been applied in the same way to the "base" device/method of Katougi as modified by Lee and the results would have been predictable and resulted in sequentially capturing. Furthermore, both Katougi as modified by Lee and Ryko use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 14. Katougi as modified by Lee and Ryko discloses the display apparatus of claim 6, wherein the correction coefficient unifies the brightness and color among each of the display modules for uniformity of the brightness and the color among the plurality of display modules (Katougi abstract luminance unevenness correction and color unevenness correction, Para 0106 0135 eliminating. luminance unevenness and making the entire display screen uniform Para 0114 color unevenness is corrected).



3.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katougi et al. US 20170316754 in view of Lee et al. 20160163246 in view of Ryko and further in view of Rykowski US 8836797.

Consider claim 7. Katougi as modified by Lee and Ryko discloses the display apparatus of claim 6, further comprising: 
a communication unit (Katougi fig 1 interface 20 para 0053), wherein the processor is further configured to: 
store the correction coefficient received from an external electronic device through the communication unit in the storage ((Katougi Para 0057 color unevenness correct table stored in the storage unit 26), and 
wherein the external electronic device is further configured to: 
obtain the target value  based on to at least one of the brightness and color of the all of sub-pixels constituting a display module from among the plurality of display modules based on the plurality of images (Katougi para 0073 referenced data stored in in advance or Para 0076 various methods are used for calculating reference values from measurement data. for example average of measured values of pixels included in a center portion of the display (a portion that includes the center pixel and that covers 20% of the entire display area  may be use as a reference, the average of measured values of pixels at a plurality of predetermined points maybe use as references value or the maximum value, minimum value or the average of measured values of all pixels may be used as the reference value. Also see Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated) (also see Lee Para 0031 compensating brightness or color. In this embodiment, the minimum 284.47) in all the pixel values of the image 32 is used as the target value). Note: the term “based on” does not limit target to be obtained from the entire display panel because a display module is part of the entire panel.
 obtain a correction coefficient to correct at least one from among the brightness and color each of the plurality of sub-pixels to the target value (Katougi Also see Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated, see Para 0076 color target values Para 0102 para 0112 user selects among 3 different modes which determine the target values of the pixels fig 11-13, para 0113-0116 describe the three different modes. Also see fig 17), and 
transmit the correction coefficient corresponding to the plurality of display modules to the display apparatus (Katougi 0058 controller control the display unit to display an image that has been processed by image data processing unit and by the unevenness correction unit on the display unit. Para 102 105 107).
In the Katougi as modified by Lee and  Ryko reference however the calculation are done in the processor of the display and not the processor of the electronic device (PC). 
Rykowski however discloses a system the processing of the computing device performs stores, manages and analyzes display information from the measurement device and determines correction factors for he display (fig 1 col. 3 lines 35-59 lines  60-64 correction factors are supplied to the firmware or software controlling the display. Col. 4 lines 13-25 indicates that in this type of system various component can be further divided into subcomponent or various component and function may be combined and integrated).

Katougi as modified by Lee and Ryko contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Rykowski contains a "comparable" device/method of system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Rykowski could have been applied in the same way to the "base" device/method of Katougi as modified by Lee Ryko and the results would have been predictable and resulted in a processor in the computing device that performs color and brightness image processing rather than the display processor. Furthermore, both Katougi as modified by Lee Ryko and Rykowski use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


IV. RESPONSE TO ARGUMENTS

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant argues (page 9-11 regarding claim 1, 6 and 8) that Katougi, Rykowski, and Lee fail to disclose dividing a display panel apparatus into a plurality of display modules and sequentially capturing the plurality of display modules”
The Office agrees that Katougi and Rykowski and Lee do not disclose “sequentially capturing” the plurality of display modules. As a result, the rejection was updated to include Ryko which addresses the limitation (see rejection above).
The Office however respectfully disagrees regarding the limitation “dividing a display panel apparatus into a plurality of display modules “. Katougi disclose “dividing a display panel apparatus into  (fig 18 [0171] display devices 10 [0192] multi display 1000 formed of display devices 10).

For at least these reasons the cited references read on the claimed invention.

V. CONCLUSION


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/27/2021Primary Examiner, Art Unit 2692